            Case 3:18-cv-08008-PGS-LHG Document 28 Filed 12/05/19 Page 1 of 3 PageID: 117
                                              S TORZER & A SSOCIATES
                                                    A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                     BALTIMORE OFFICE:
                                                    1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                             9433 COMMON BROOK ROAD
ROBIN N. PICK***                                            SUITE ONE THOUSAND
SARAH E. CHILD****                                        WASHINGTON, D.C. 20036                            SUITE 208
   * Admitted in Maryland & N.J.                                                                     OWINGS MILLS, MD 21117
  ** Admitted in D.C., Maryland & Illinois                     (202) 857-9766
 *** Admitted in California & Maryland                    FACSIMILE: (202) 315-3996                      (410) 559-6325
**** Admitted in D.C. & N.Y                                                                         FACSIMILE: (202) 315-3996
OF COUNSEL                                                 W W W .S T O R Z E R L A W .C O M
ROBERT L. GREENE†
JOHN G. STEPANOVICH††
 †   Admitted in N.Y.
††   Admitted in Virginia, N.Y. & Ohio (inactive)




                                                                                 December 5, 2019

             VIA ECF
             Hon. Lois H. Goodman, U.S.M.J.
             Clarkson S. Fisher Building
             & U.S. Courthouse
             402 East State Street, Room 2020
             Trenton, NJ 08608

                                                    Re:    1940 Route 9 LLC v. Township of Toms River,
                                                           Case No.: 3:18-cv-08008-PGS-LHG

             Your Honor:

                     Counsel for Plaintiff in the above-captioned action submits this letter regarding discovery
             issues in accordance with the Court’s Order of June 28, 2019 (Dkt. #21). Plaintiff attempted to
             obtain a joint letter with Defendant’s input per the court’s instructions on two separate occasions,
             but Defendant failed to respond to Plaintiff’s requests for input on both occasions.

                                                          PLAINTIFF’S POSITION

                     Plaintiff’s counsel seeks permission to file a motion to compel for Responses to
             Interrogatories, Responses to Requests for Production of Documents (“RPDs”) and all documents
             responsive to Plaintiffs RPDs. Despite repeated requests from Plaintiff’s counsel, Defendant has
             not provided any written discovery responses and has provided only a handful of documents to
             date.

                      The chronology of events is as follows:

                      •    On July 12, 2019, Plaintiff served Interrogatories and RPDs upon Defendant.
Case 3:18-cv-08008-PGS-LHG Document 28 Filed 12/05/19 Page 2 of 3 PageID: 118



      •   On July 15, 2019, Defendant served its discovery requests upon Plaintiff.
      •   On August 5, 2019, Plaintiff sent Defendant a proposed Electronically Stored
          Information (“ESI”) order and proposed custodians and search terms.
      •   On August 12, 2019, the parties agreed to a two-week extension of the deadline to
          respond to discovery requests, agreeing to provide discovery responses on August 26,
          2018.
      •   On August 26, 2019, Plaintiff served its responses to interrogatories and RPDs.
      •   To date, Plaintiff has received no written discovery responses from Defendant.
      •   After multiple requests for Defendant’s edits to the proposed ESI Order and consent to
          file, the proposed ESI Order was filed on September 23, 2019.
      •   On September 19, 2019, this Court ordered Defendant to produce responsive
          documents and discovery responses no later than September 27, 2019.
      •   On September 27, 2019, Plaintiff produced its first document production to Defendant.
      •   On September 27, 2019, Defendant notified Plaintiff that they anticipate having
          discovery responses by the following week.
      •   Defendant did not serve its discovery responses the following week.
      •   Plaintiff followed up with Defendant on October 17, 2017 about outstanding discovery.
      •   On October 25, 2019, counsel for Plaintiff and Defendant conferred about the
          outstanding discovery. At that time, Mr. Mankoff represented that Defendant will
          provide all outstanding discovery to Plaintiff “next week.”
      •   Defendant did not provide any discovery the following week.
      •   On November 1, 2019, Plaintiff’s counsel emailed a version of this letter requesting
          the Court’s permission to file a motion to compel to Defendant’s counsel, asking for
          Defendant’s contribution to the joint letter. Defendant did not respond.
      •   On November 8, 2019, Defendant provided its “first production of documents” which
          included only 13 documents and no ESI. Defendant did not produce any interrogatory
          responses or responses to Plaintiff’s RPDs.
      •   On December 2, 2019, Plaintiff’s counsel sent Defendant’s counsel a copy of this letter
          for Defendant to add its position. Shortly thereafter, Defendant’s counsel emailed
          Plaintiff’s counsel that it will be done by Wednesday. Plaintiff did not receive anything
          from Defendant on Wednesday, December 4, 2019, and Defendant did not contribute
          to a joint letter.
Case 3:18-cv-08008-PGS-LHG Document 28 Filed 12/05/19 Page 3 of 3 PageID: 119



        To date, Plaintiff has not received the vast majority of the documents requested, or any
written discovery responses from Defendant. As a result, Plaintiff is unable to move forward with
discovery or to schedule depositions.1


         Plaintiff respectfully requests permission to file its motion to compel discovery.


                                                                Respectfully submitted,




                                                                Robin Pick, Esq.
                                                                Counsel for Plaintiff




1
 The Parties requested a ninety (90) day extension for the remaining deadlines listed in the Court’s Pretrial
Scheduling Order on November 22, 2019.
